Jones, J.
 Appellant being charged with murder instituted habeas corpus proceedings seeking to be allowed bail before trial. Since the disposal of the matter in the lower court and before submission here, we are advised by the briefs of counsel on both sides that he was tried in the circuit court and convicted of murder. The questions here involved have therefore become academic, since bail after conviction is covered by different statutes *236and laws from bail before conviction. Tbe appeal is therefore dismissed.
Appeal dismissed.
McGehee, C.J., and Kyle, Gillespie and McElroy, JJ., concur.